NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                          JOSEPH ORTIZ, Appellant.

                             No. 1 CA-CR 17-0591
                               FILED 9-18-2018


           Appeal from the Superior Court in Maricopa County
                        No. CR2016-143715-001
            The Honorable David V. Seyer, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Lawrence S. Matthew
Counsel for Appellant
                             STATE v. ORTIZ
                            Decision of the Court



                       MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Paul J. McMurdie joined.


W E I N Z W E I G, Judge:

¶1            Joseph Ortiz timely appeals from his convictions and
sentences for two counts of aggravated DUI. After searching the record on
appeal and finding no arguable question of law that was not frivolous,
Ortiz’s counsel filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967), and State v. Leon, 104 Ariz. 297 (1969), asking this court to search
the record for fundamental error. Ortiz had the opportunity to file a
supplemental brief but did not do so. After reviewing the entire record, we
find no fundamental error and thus affirm Ortiz’s convictions and
sentences.

             FACTS AND PROCEDURAL BACKGROUND

¶2           Ortiz was swerving between lanes as he drove northbound on
Pima Road in December 2015. He ran a red light at the intersection of Pima
and Chaparral and crashed into P.L.’s car. The collision caused P.L.’s car to
spin out and her leg became stuck under the dashboard.

¶3             Scottsdale Police responded, including Officer Rowley.
Officer Rowley spoke to Ortiz. He observed that Ortiz had watery and
bloodshot eyes, slow and slurred speech and the odor of alcohol on his
breath. Ortiz said he had consumed two beers earlier in the day. Officer
Rowley conducted a field sobriety test on Ortiz, which indicated possible
impairment. Ortiz was arrested and taken to the Scottsdale city jail.
Rowley, a qualified phlebotomist, drew two vials of Ortiz’s blood, and
subsequent testing showed Ortiz had a blood alcohol concentration
(“BAC”) of over 0.203 at the time of the draw. A records check revealed
that Ortiz’s license had been revoked and his driving privilege suspended
at the time of the offense.

¶4             Ortiz was indicted on two counts: Aggravated DUI, impaired
to the slightest degree with the privilege to drive revoked; and Aggravated
DUI, BAC of 0.08 or more with the privilege to drive revoked. The court
held a four-day jury trial. Ortiz was represented by counsel but did not


                                       2
                            STATE v. ORTIZ
                           Decision of the Court

testify. A forensic scientist for the Phoenix Police Crime Laboratory
testified she reviewed the analysis of Ortiz’s blood and concluded that it
had a BAC of 0.203. She also testified that the scientific community asserts
that all people are impaired to drive a car with a BAC of 0.08, regardless of
a person’s experience with alcohol. A custodian of records for the
Department of Motor Vehicles testified Ortiz’s driving privileges were
revoked at the time of the accident.

¶5           The jury found Ortiz guilty on both counts. The court
suspended the imposition of sentence and placed Ortiz on three years’
probation, with the condition that he first serve four months in the
Department of Corrections. Ortiz was given one day’s credit for
presentence incarceration. He timely appealed. We have jurisdiction
pursuant to Ariz. Const. art. 6, § 9, and A.R.S. §§ 13-4031, -4033(A)(1).

                               DISCUSSION

¶6           We have read and considered counsel’s brief and have
reviewed the record for reversible error. See Leon, 104 Ariz. at 300. We find
none.

¶7            The record reflects Ortiz received a fair trial. He was present
and represented by counsel at all stages of the proceedings against him,
except when counsel waived his presence. The record reflects the superior
court afforded Ortiz all his constitutional and statutory rights, and that the
proceedings were conducted in accordance with the Arizona Rules of
Criminal Procedure. The court conducted appropriate pretrial hearings,
and the evidence presented at trial was sufficient to support the jury’s
verdicts. Ortiz’s sentences fall within the range prescribed by law, with
proper credit given for presentence incarceration.




                                      3
                           STATE v. ORTIZ
                          Decision of the Court

                             CONCLUSION

¶8            Ortiz’s convictions and sentences are affirmed. Counsel’s
obligations in this appeal will end once Ortiz is informed of the outcome
and his future options, unless, upon review, counsel finds “an issue
appropriate for submission” to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584-85 (1984). On the court’s
own motion, Ortiz has 30 days from the date of this decision to proceed
with a pro se motion for reconsideration or petition for review.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                       4